978 So.2d 349 (2008)
Dennis HAGER, Individually and as Administrator of the Estate of the Minor, Chelsea Hager, and Mayra Hager
v.
STATE of Louisiana, Through the DEPARTMENT OF TRANSPORTATION AND DEVELOPMENT and Tom Phan, in His Capacity as the Administrator of the Estate of His Minor Child, April Phan.
No. 2008-C-0385.
Supreme Court of Louisiana.
April 18, 2008.
In re Louisiana, State of et al.; Transportation and Development Dept. of;Defendants); Applying for Writ of Certiorari and/or Review, Parish of Ascension, 23rd Judicial District Court Div. B, No. 73,327; to the Court of Appeal, First Circuit, No. 2006 CA 1557.
Denied.
VICTORY, J., would grant.
TRAYLOR, J., would grant.
WEIMER, J., would grant.